Citation Nr: 0305199	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The claimant was in the National Guard from March 1980 to 
October 1984.  During this time, he had periods of training 
duty, including active duty for training from April 1980 to 
August 1980, from May 25, 1983 to June 12, 1983, and from 
June 8, 1984 to June 23, 1984, and inactive duty for 
training, including the period from April 31, 1983 to May 1, 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 1995, 
which denied service connection for a cervical spine 
disability, and found that new and material evidence to 
reopen a claim for service connection for a right shoulder 
disability had not been received.  In 2002, the Board 
undertook additional development of the evidence as to these 
issues.


FINDINGS OF FACT

1.  In February 1986, the RO denied the claim for service 
connection for a right shoulder disability, and the claimant 
did not appeal that decision.  Additional evidence submitted 
since the February 1986 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The claimant has a current cervical spine disability 
which began during active duty for training.  


CONCLUSIONS OF LAW

1.  The claimant has not submitted new and material evidence 
since the final February 1986 RO rating decision, and thus 
his claim for service connection for a right shoulder 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

2.  A chronic cervical spine disability was incurred during 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The claimant was in the National Guard from March 1980 to 
October 1984.  During this time, he had periods of training 
duty, including active duty for training from April 1980 to 
August 1980, from May 25, 1983 to June 12, 1983, and from 
June 8, 1984 to June 23, 1984, and inactive duty for 
training, including the period from April 31, 1983 to May 1, 
1983.

Records included with the service medical records include a 
report from Memorial Hospital dated May 5, 1983, which shows 
that the claimant complained of right shoulder pain with 
limitation of motion.  He said that the pain began on Monday 
[May 2, 1983], although he felt that the injury occurred on 
Sunday [May 1, 1983], when he was on National Guard duty, and 
carrying a 60-pound duffel bag.  There was tenderness, 
without swelling or X-ray evidence of fracture or soft tissue 
swelling.  X-rays did show evidence of calcific 
peritendinitis.  The impression was bursitis, tenosynovitis, 
right shoulder.  

While on annual training duty, the claimant was seen on June 
1, 1983, complaining of pain in the right shoulder and 
coldness in the right hand.  He said he hurt the shoulder 
while on duty on May 31, 1983, carrying a mortar round.  On 
June 8, 1983, he had complaints which included right shoulder 
pain, which he said he had hurt carrying a duffel bag that 
morning.  On June 13, 1983, he complained of right shoulder 
pain for ten days, which was getting worse.  The pain 
radiated down the arm and hand, and he experienced tingling 
and cold sensations.  

The claimant was seen at Memorial Hospital on July 27, 1983, 
complaining of right shoulder and arm pain beginning the 
previous evening.  On examination, he had tenderness over the 
shoulder.  The cervical spine was non-tender, and there was 
full range of motion in the neck.  There was decreased 
sensation over the dorsal aspect of the arm and hand.  X-rays 
of the cervical spine were negative.  The assessment was 
unclear etiology of right shoulder pain, with a question of 
radiculopathy versus thoracic outlet, versus bursitis.  

In November 1983, he was referred for physical therapy at a 
military facility.  He complained of right shoulder pain with 
radiation down the right arm with sensation changes in the 
right hand.  He also had cervical pain.  His initial symptoms 
had been in May 1983 while throwing a duffel bag.  There was 
limited active range of motion in the shoulder, and 
discomfort to palpation.  He had non-specific complaints of 
decreased sensation in the right hand to pin prick.  Range of 
motion in the cervical spine was hesitant in the last fourth 
of all movements.  There was reduced strength in the right 
hand.  The assessment was right shoulder hand syndrome.  In 
January 1984, he had full range of motion in the neck, and X-
rays of the cervical spine were within normal limits.  He had 
subjective decreased sensation in the right upper extremity, 
and the impression was hand-shoulder syndrome, improved.  
Physical therapy was discontinued.  

In June 1984, again while on training duty, he complained of 
increasing pain especially with movement of the neck.  A 
history of an injury a year ago while on A.T. was noted.  On 
examination, there was limitation of motion with tenderness 
in the posterior cervical area and right super scapula 
region.  There was limitation of motion in the right 
shoulder.  The assessment was muscle spasm, and history of 
trauma in the right shoulder.  

He was referred for an evaluation of recurrent cervical 
muscle spasm.  He reported a one year history of right 
cervical pain with right upper extremity paresthesia, 
intermittent but essentially debilitating.  On examination, 
he had severe right cervical spasms, almost no active motion 
of the cervical spine, secondary to pain and spasm, and some 
right upper extremity paresthesia with poorly defined 
distribution.  A sick slip dated June 20, 1984, noted 
recurrent cervical muscle spasm, in the line of duty . 

Several days later, he was again referred to physical therapy 
for evaluation; it was noted that he had a one year history 
of cervical pain radiating into the upper extremity and hand, 
with a recent increase in pain while on active duty.  On 
examination, he had prominent C7, and all cervical motions 
were extremely limited.  The assessment was cervical strain 
with radicular pain.  In July 1984, he was referred for an 
orthopedic evaluation, with a one-year history of cervical 
pain radiating to the right upper extremity and hand, 
reinjured during two-week training.  

On an annual examination in September 1984, a history of neck 
and shoulder injuries 11 months earlier was noted.  

In November 1984, the claimant filed a claim for service 
connection for right shoulder disability.  

On a VA examination in October 1985, the claimant complained 
of pain in the right shoulder and upper arm.  On examination, 
there was no tenderness, muscle spasm, crepitus, or 
instability.  Abduction and forward elevation was to 160 
degrees, and internal and external rotation was to 60 
degrees.  X-rays were normal.  The claimant also said that he 
had injured his cervical spine in a truck accident while in 
the National Guard, when a truck had stopped suddenly and 
thrown him forward.  Range of motion was full, but he 
complained of pain at the extremes of motion.  There was no 
tenderness and no muscle spasm.  X-rays were normal.  The 
diagnosis was residuals of right arm and shoulder and 
cervical spine injuries.  

In February 1986, service connection for a right shoulder 
condition was denied on the basis that no disability had been 
shown on examination.  The claimant did not appeal that 
determination.

In October 1994, the claimant filed a claim for service 
connection for a cervical spine disorder, and applied to 
reopen the claim for service connection for a right shoulder 
disorder.  

In April 1995, records of the claimant's treatment at Centro 
de Salud Familiar were received, showing treatment from 
December 1993 to March 1995 for complaints including disc 
herniation involving the cervical spine.

At an RO hearing in July 1996, the claimant stated that in 
1983, while on either 15 day training or weekend training, he 
had injured his right shoulder while loading duffel bags.  
His cervical spine began to bother him at that time as well.  
He said he was not receiving treatment for these conditions.

Records from the Social Security Administration were received 
in February 1997.  These include medical records dated from 
September 1991 to December 1994, including multiple 
evaluations.  In September 1991, he was seen complaining of 
pain throughout the back, including in the neck.  X-rays of 
the cervical spine were suggestive of paravertebral muscle 
spasm.  Cervical strain was noted in October and November 
1991.  In December 1991, electromyogram and nerve conduction 
studies of the upper extremities were normal.  

In September 1992, he was evaluated by Dr. A. L. Gonzalez, 
who noted that the claimant complained of symptoms beginning 
in 1980 while in the National Guard.  In September 1991, he 
had injured his right shoulder and back at work.  There was 
full range of motion in the cervical spine.  

In November 1993, he underwent a neurological evaluation by 
T. H. Grant, M.D., who noted that the claimant had sustained 
injuries in a fall at work in September 1991.  He had 
difficulty moving his neck, and pains in the shoulders.  His 
past history did not include any pertinent injuries  There 
was tenderness to palpation over the dorsolateral aspect or 
the neck on the left.  Range of motion in both shoulders was 
normal and equal bilaterally.  Range of motion in the neck 
was normal.  The pertinent impression was chronic cervical 
strain.  

Additional service records, including service medical 
records, were received at the Board in January 2003.  Non-
duplicate records show that in June 1980, the claimant was 
seen with complaints of pain in the shoulders and neck.  
Tense muscles in the neck and shoulders were noted, and the 
assessment was muscular pain.  A quadrennial examination was 
conducted in June 1984, which noted that he had injured his 
neck and shoulder during A.T. in 1983.  Since then, he had 
occasional severe neck and right shoulder pain, along with 
weakness and tingling of the right fingers.  

II.  Analysis

A.	New and material evidence-right shoulder 
disability

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the claimant has been notified of the 
evidence necessary to reopen and substantiate his claim for 
service connection for a right shoulder disability, and of 
the respective obligations of him and VA to obtain evidence.  
Identified medical records have been obtained.  In the case 
of a previously denied claim, a VA examination need not be 
provided until the claim has been reopened by new and 
material evidence.  The Board is satisfied that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  

Service connection for a right shoulder condition was denied 
by the RO in February 1986.  The claimant did not appeal that 
determination, and it is final, with the exception that a 
previously denied claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).   

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the prior decision included 
service medical records which showed the claimant sustained 
injuries to the right shoulder during inactive duty training 
in early May 1983, and again while on active duty for 
training about a month later.  Several times over the next 
year, he was seen for shoulder complaints.  However, at the 
time of the VA examination in October 1985, no objective 
findings were noted.  

Evidence received since then includes additional service 
medical records which show that the claimant complained of 
shoulder pain during his initial training period in 1980.  In 
addition, medical records dated from 1991 to 1995 were 
received, which noted a history of an injury to the right 
shoulder on the job in 1991.  Although an examination in 
October 1993 noted that he complained of pains in the 
shoulders, examination revealed normal range of motion, and 
no diagnosis was reported.  The other records are similarly 
devoid of any abnormal findings pertaining to the right 
shoulder.  At his hearing in July 1996, the claimant said he 
had not received treatment for the shoulder condition since 
his initial claim had been denied.  

The evidence previously of record showed a right shoulder 
injury in service; however, the evidence did not show a 
current chronic right shoulder disability.  The additional 
evidence likewise fails to show the presence of a current 
chronic right shoulder disability.  Such additional evidence 
is cumulative or redundant, and not new evidence.  It is also 
not material evidence, since it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  As a result, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
right shoulder disability, and the February 1986 RO rating 
decision remains final.

B.	Service connection-cervical spine disability

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the claimant has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Pertinent identified medical records have been 
obtained, and a VA examination is not warranted given the 
circumstances of this case.  The Board finds that the notice 
and duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  

Service medical records show that although the claimant did 
not complain of neck pain while on annual training duty from 
May to June 1983, several months later, he complained of neck 
pain, which he said began at the same time as the shoulder 
pain for which treatment is shown.  Since then, he has 
consistently related the onset of his neck pain to this 
period.  Additionally, the service medical records dated in 
June 1980 show complaints of neck pain at that time as well.  

Moreover, while on active duty for training in June 1984, the 
claimant was observed to have severe right cervical spasms, 
with almost no active motion of the cervical spine, secondary 
to pain and spasm, and a sick slip dated June 20, 1984, noted 
recurrent cervical muscle spasm, in the line of duty.  

Medical records also show the presence of a cervical spine 
disability after service, to the present time.  While there 
is evidence that he sustained an additional injury to the 
cervical spine in 1991, it appears that by that time he 
already had a chronic cervical spine disability from service.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds the claimant's current 
cervical spine disability began during active duty for 
training.  The condition was incurred in service, warranting 
service connection.


ORDER

The application to reopen the claim of service connection for 
a right shoulder disability is denied.

Service connection for a cervical spine disability is 
granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

